Citation Nr: 0213301	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-05 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stess disorder, currently rated as 50 percent disabling.

2.  Enhtitlement to a compensable rating for scar, residuals 
of wound in back.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Pittsburgh, Pennsylvania RO.


REMAND

At an April 2000 VA examination, the veteran reported that he 
"needs more service connection for the scars and his back 
problems."  The Board interprets this as a claim for service 
connection for a back disability, other than the scar 
residuals.  This issue is inextricably intertwined with the 
issue of a total disability rating based on individual 
unemployability and should be adjudicated in connection with 
the current appeal.  

In addition, it is noted that a Remand is needed for other 
reasons.  First, it appears that the veteran is receiving 
Social Security Disability benefits.  The administrative 
decision and underlying medical records should be obtained.  
The United States Court of Veterans Appeals (Court) has held 
that the VA has a duty to attempt to secure all records of 
the SSA regarding the veteran's rating of unemployability for 
SSA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the veteran disability benefits.  
Second, there is evidence of record that the veteran is 
receiving VA treatment at the Erie VAMC.  These records must 
be obtained in connection with the VA's duty to assist.  
Third, the criteria for rating scars have changed, and the RO 
must determine whether the new or old regulations are more 
favorable to the veteran.  (However, the new regulations may 
not be applied prior to the effective date of change.)  The 
RO should inform the veteran of the new criteria and afford 
him the opportunity to present additional evidence or 
argument on this matter.  Lastly, the RO should assure that 
the provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002) have been complied with.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED for the following actions:

1.  The RO should assure compliance with 
the VCAA and implementing regulations and 
the holding in Quartuccio v. Principi, 16 
Vet App 183 (2002).

2.  The RO should contact the veteran 
through his Attorney and inquire as to 
where the veteran received treatment for 
his service-connected disabilities since 
1999.  After obtaining the necessary 
releases, the RO should then contact the 
named medical providers and request 
copies of all previously unobtained 
medical records.  Any and all VA 
treatment records not already on file 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request, to include those from 
the Erie VAMC.  All records obtained 
should be associated with the claims 
file.  

3.  The RO should also advise the veteran 
in writing, through his attorney, that 
the VA will be considering the issue of 
service connection for a back disability, 
other than for residuals of the scar for 
which service connection has already been 
granted.  The VA should comply with the 
duty to assist and notify with regard to 
this issue.  If a VA examination is 
warranted, the RO should order same.  
Thereafter, the RO should adjudicate the 
issue.  The veteran and his Attorney are 
advised of the need to file a timely 
substantive appeal to this issue if they 
wish to pursue it at the Board.

4.  After all available medical records 
are received and associated with the 
claims file, arrange for the veteran to 
undergo a VA psychiatric examination at 
an appropriate VA medical facility to 
determine the current severity of his 
service-connected post-traumatic stress 
disorder.  The entire claims file and a 
copy of the criteria for the rating of 
psychiatric disabilities, as attached 
hereto, must be made available to, and be 
reviewed by, the examiner designated to 
examine the veteran.

The examination is to include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.  Any indicated 
psychological testing must also be 
accomplished if deemed warranted by the 
examiner.  All applicable diagnoses must 
be fully set forth.  While the examiner 
must not assign a percentage rating, the 
examiner must address each and every 
factor enumerated in the criteria for the 
rating of PTSD.  This is to ensure that 
the decision to assign a particular 
rating may be fully justified, both to 
the veteran and to any reviewing 
authority.  In addition, the examiner 
must furnish a complete multi-axial 
evaluation as to the service-connected 
PTSD, including a score on the Global 
Assessment of Functioning Scale on Axis V 
based solely on PTSD, along with an 
explanation of the significance of the 
assigned score.  

The examiner should also offer an 
opinion, as to whether it is as least as 
likely as not that the veteran's service-
connected PTSD, either individually or in 
concert with the veteran's service-
connected back scar, renders the veteran 
unable to obtain or retain substantially 
gainful employment.  

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.

5.  The RO should determine whether the 
evidence received concerning the scar of 
the back warrants another skin 
examination or whether the current 
evidence of record is sufficient for 
purposes of this appeal.  In this regard, 
the RO should determine whether the 
current medical findings are sufficient 
to address the criteria in the old and 
revised regulations.

6.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and his attorney with 
a supplemental statement of the case, to 
include the revised criteria, pertaining 
to rating skin disabilities and afford 
them the applicable time to respond 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

